Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in response to the amendment filed on 08/09/21.
Claims 21-38 are pending and have been examined.
Priority



Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:



Applicant states that this application is a continuation or divisional application of the prior-filed application. A continuation or divisional application cannot include new matter. Applicant is required to delete the benefit claim or change the relationship (continuation or divisional application) to continuation-in-part because this application contains the following matter not disclosed in the prior-filed application: 
 This application incorrectly identifies the U.S. App. No. 14/175148 as a “continuation” of each of U.S. App. Nos. 13/369601 and 11/141753. This priority claim is wrong because the ’148 application combines the two applications, i.e. ’601 and ’753, and, thus add new matter to each one. Consequently, the ’148 application is not entitled to the priority date of either the ’601 or the ’753.
A comparison of ’601 and ’753 applications demonstrates that their disclosures are different and do not overlap. The primary subject matter of ’753 is a surgical stapler 
Also, application no. 11/141753 does not provide support for the claimed invention of the current application. Thereby, the earlier priority date to which the claims of the current application is entitled is the date of CIP 11/538154, October 03, 2006. Note that it contains support incorporating by reference application no. 10/374026. 
Information Disclosure Statement



5.	The information disclosure statement (IDS) submitted on 08/16/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
	Note that the IDS comprises more than 395 pages with about 25 references per page, for an estimated total of over 9,875 US and numerous foreign references. It is desirable to avoid the submission of long lists of documents if it can be avoided. Clearly irrelevant and marginally pertinent cumulative information should be eliminated. If a long list is submitted, those documents which have been specifically brought to applicant's attention and/or are known to be of most significance should be highlighted. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), affd, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995). See MPEP 2004.   Applicant's duty of disclosure of material and information is not satisfied by presenting a patent examiner with "a mountain of largely irrelevant [material] from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical [material]. It ignores the real world conditions under which examiners Applicant has a duty not just to disclose pertinent prior art references but to make a disclosure in such way as not to "bury" it within other 
The examiner is not afforded the time to thoroughly review each reference, given the number of references cited. By signing each of the pages on the accompanying 1449 form(s), the examiner is merely acknowledging the submission of the cited references and indicating that only a cursory review was made of some of the cited references.
Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 21-38 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Shelton, IV et al. (2005/0070925).
Regarding clams 21-38, Shelton discloses a surgical stapling instrument, comprising: a handle (Fig. 1), comprising: a frame (Fig. 7); a shroud (154; fig. 8); a firing trigger (34) rotatably mounted to said frame (Figs. 7-9), wherein said firing trigger is rotatable between an unactuated position and an actuated position during an actuation stroke (Figs. 11-13); and a rotary indicator (40) on said shroud (Fig. 8); a shaft (10) extending from said handle (Fig. 1); an end effector (12) extending from said shaft, 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE LOPEZ whose telephone number is (571)272-4464. The examiner can normally be reached Monday thru Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270 - 1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/MICHELLE LOPEZ/           Primary Examiner, Art Unit 3731